Exhibit 10.13
(EMISPHERE TECHNOLOGIES LOGO ) [b77874b7787400.gif]

     
 
  240 Cedar Knolls Road

 
  Cedar Knolls, New Jersey 07927
 
   
 
  Phone   973-532-8000
 
  Fax       973-532-8115

October 20, 2009

To:   Elan International Services, Ltd. (via overnight delivery and facsimile)
102 St. James Court
Flatts, Smith’s Parish
Bermuda FL04
Attn: President   Re:   Current Conversion Price of the Warrant Issued by
Emisphere Technologies, Inc. on March 31, 2005 (the “Warrant”)

Dear Warrant Holder:
     Pursuant to the terms of the Warrant, Emisphere Technologies, Inc. (the
“Company”) is required to provide you with notice upon any antidilution
adjustment to the exercise price of the Warrant. As described below, the Company
has consummated certain financing transactions (the “Transactions”) that result
in a new exercise price of $0.4635 for shares subject to the Warrant.
     Prior to the Transactions, the exercise price for each share of common
stock, par value $0.01 per share, of the Company (“Common Stock”) subject to the
Warrant was $3.76. According to the terms of the Warrant, certain antidilution
adjustments to the exercise price are required to be made upon the occurrence of
certain events.
The Transactions
     On August 21, 2009, the Company completed the sale of 5,714,286 shares of
Common Stock and warrants to purchase up to 2,685,714 additional shares of
Common Stock in a registered offering (the “Registered Offering”). The shares of
Common Stock and warrants were sold together as units for a negotiated sales
price of $0.70. The Common Stock sold in the Registered Offering had a deemed
price of $0.54725 per share. The value of the warrant coverage for the warrants
sold in the Registered Offering was $0.15275. Based on the 47% level of warrant
coverage, the consideration received for a warrant to purchase one full share of
Common Stock is $0.325 ($0.15275 divided by 47%). The warrants are also subject
to an exercise price of $0.70 per share of common stock, resulting in a total
price for each share of Common Stock subject to the warrants of $0.325 plus
$0.70, or $1.025.
     Also on August 21, 2009, the Company completed the sale of 6,015,037 shares
of Common Stock and warrants to purchase up to 3,729,323 additional shares of
Common

 



--------------------------------------------------------------------------------



 



Stock in a private placement transaction (the “Private Placement”). The shares
of Common Stock and warrants were sold together as units for a negotiated sales
price of $0.665. The Common Stock sold in the Private Placement had a deemed
price of $0.4635 per share. The value of the warrant coverage for the warrants
sold in the Private Placement was $0.2015. Based on the 62% level of warrant
coverage, the consideration received for a warrant to purchase one full share of
Common Stock is $0.325 ($0.2015 divided by 62%). The warrants are also subject
to an exercise price of $0.70 per share of common stock, resulting in a total
price for each share of Common Stock subject to the warrants of $0.325 plus
$0.70, or $1.025.
     In connection with the Registered Offering, the Company issued warrants to
purchase up to 504,000 shares of Common Stock to Rodman & Renshaw, LLC, as
compensation for services rendered as the Company’s placement agent and
financial adviser (the “Rodman Warrant”). Each share of Common Stock subject to
the Rodman Warrant is exercisable at an exercise price of $0.875 per share.
Adjustment
     Pursuant to the terms of the Warrant, the Transactions resulted in the
automatic adjustment of the exercise price of the Warrant to $0.4635, which is
the lowest price per share received in the Transactions.
     If you have any questions regarding this notice, please contact Michael R.
Garone by telephone at (973) 532-8005.

            Very truly yours,
      By:   /s/ Michael R. Garone         Michael R. Garone        Chief
Financial Officer     

 